DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 depends on itself.  To further prosecution, claim 3 is being treated as depending from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battlogg (2018/0073590).
Re: claim 1, Battlogg shows a rotary damper assembly, as in the present invention, comprising:
a housing extending along a center axis and including an upper portion 3a and a lower portion 13, said lower portion defining a fluid chamber for containing a magnetorheological fluid 5 and said upper portion defining a compartment in communication with said fluid chamber;
a magnetic field generator 2 including a magnetic core and located between said upper portion and said lower portion, said magnetic core extending along said center axis between said upper portion and said lower portion;
at least one coil 8 extending about said magnetic core; and
a shaft 4 extending along said center axis through said upper portion and said magnetic core and into said fluid chamber to facilitate magnetorheological fluid flow from said compartment to said fluid chamber;
wherein said magnetic field generator includes an insert 33, see paragraphs [0041], [0229], containing a permanent magnetic material, for generating a permanent magnetic field to change viscosity of the magnetorheological fluid.
Re: claim 13, Battlogg shows a pair of bearing members 11, 11 including an upper bearing member and a lower bearing member to provide support to said shaft.
Re: claim 14, Battlogg shows said upper bearing member 11 is located in said compartment of 3a, extending about said shaft 4; and said lower bearing member 11 is located in said fluid chamber of 13 extending about a distal end of said shaft 4.
Re: claim 15, Battlogg shows a gas cup, located at 15 and described in paragraph [0024], located in said fluid chamber dividing said fluid chamber into an upper chamber and a lower chamber to accommodate for the expansion of the magnetorheological fluid.
Re: claim 17, Battlogg shows a rotary damper assembly, as in the present invention, comprising:
a housing extending along a center axis and including an upper portion 3a and a lower portion 13, said lower portion defining a fluid chamber for containing a magnetorheological fluid 5 and said upper portion defining a compartment in communication with said fluid chamber;
a magnetic field generator 2 including a magnetic core located between said upper portion and said lower portion, said magnetic core extending along said center axis between said upper portion and said lower portion;
at least one coil 8 extending about said magnetic core;
a shaft 4 extending along said center axis through said upper portion and said
magnetic core and into said fluid chamber to facilitate magnetorheological fluid flow from said compartment to said fluid chamber; and
a gas cup, located at 15 and described in paragraph [0024], located in said fluid chamber dividing said fluid chamber into an upper chamber and a lower chamber to accommodate for the expansion of the magnetorheological fluid.

Allowable Subject Matter
Claims 2, 4-12, 16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi, Inoue, Ido and Hiemenz (2 documents) are cited for other devices using MR fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657